DETAILED ACTION
This action is in response to the claims filed 07 September 2022 for application 15/821,897 filed on Nov 24, 2017. Claims 1, 2, 5, 6, 8-10, 13-16, 19 and 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	
Regarding claim 1:
Step 1 analysis:
In the instant case, claim 1 is directed to a method. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-	generating… a plurality of prior probabilities… (mental process);
-	generating… a plurality of posterior probabilities… (mental process);
-	plurality of posterior probabilities are generated based on the plurality of prior probabilities… (mental process);
-	selecting… a first plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities… (mental process, evaluation, that can be performed in one’s mind);
- generating a machine-learning matrix based on the first plurality of recommended actions…iteratively adjusted until changes of the preference values are within a threshold (mental process);
-generating a second plurality of recommended actions based on the matrix (mental process).
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions. The limitations of providing, generating, and selecting are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional elements “cloud environment” and “machine learning” are generically recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “collecting…” is mere insignificant extrasolution activity of gathering data. The additional element “displaying a first page…” is merely adding insignificant extra-solution activity of displaying results to the judicial exception. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea. Please see MPEP §2106.05(d).II.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “cloud environment” and “machine learning” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The collecting and displaying steps are insignificant extra-solution activity. Please see MPEP §2106.05(d).II. There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 2 recites more specifics to the judicial exceptions identified in the rejection of claim 1.  Transmitting the first plurality of recommended actions to the client application is an additional element that is merely adding insignificant extra solution activity. It is an insignificant extra-solution activity that is a well understood, routine, and conventional activity as detailed in MPEP 2106.05(d)(II). Claim 2 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more The claim is not patent eligible.
			Claim 5 recites more specifics to the judicial exceptions identified in the rejection of claim 1. Increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 5 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 6 recites more specifics to the judicial exceptions identified in the rejection of claim 1. Decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 6 does not recite any other additional elements than the ones recited in claim 4 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 8 recites selecting the plurality of pages… and performing each of the subset of user actions…Selecting the plurality of pages amounts to a mental process. Performing the subset of user actions is merely applying the abstract idea to a technology. Claim 8 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 9 recites more specifics to the judicial exceptions identified in the rejection of claim 3. Generating a corresponding posterior probability for each of the subset of user actions based on the corresponding prior probabilities of the first page, the subset of pages, and the subset of user actions is an abstract idea of the “mental process” grouping which can be performed with the aid of pencil and paper. Claim 9 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Regarding claim 10:
Step 1 analysis:
In the instant case, claim 1 is directed to a non-transitory storage medium. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 10:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-	generating… a plurality of prior probabilities… (mental process);
-	generating… a plurality of posterior probabilities… (mental process);
-	selecting a first plurality of recommended actions… (mental process)
-	generating a plurality of recommended actions… (mental process, evaluation, that can be performed in one’s mind);
-	generating… a machine learning matrix … (mental process);
-	generating a second plurality of recommended actions (mental process)
The limitations of providing and generating are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claims recite an abstract idea which is one of the judicial exceptions. 
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “non-transitory computer-readable storage medium,” “set of instructions,” “cloud environment,” “machine learning” and “processor” is recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “collecting…” and “displaying a starting page…” is merely adding insignificant extra-solution activity to the judicial exception, see MPEP §2106.05(d).II. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “non-transitory computer-readable storage medium,” “set of instructions,” “cloud environment,” “machine learning” and “processor” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The collecting and displaying step is an insignificant extra-solution activity that is a well understood, routine, and conventional function, see MPEP 2106.05(d).II. There is no inventive concept in the claim. The claim is not patent eligible.
	
	Claim 13 recites more specifics to the judicial exceptions identified in the rejection of claim 10. Increasing a corresponding preference value… in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 13 does not recite any other additional elements than the ones recited in claim 10 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 14 recites more specifics to the judicial exceptions identified in the rejection of claim 10. Decreasing a corresponding preference value… in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 14 does not recite any other additional elements than the ones recited in claim 10 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 15 recites more specifics to the judicial exceptions identified in the rejection of claim 10. Stop adjusting the the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 15 does not recite any other additional elements than the ones recited in claim 12 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Regarding claim 16:
Step 1 analysis:
In the instant case, claim 1 is directed to a system. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 16:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind); 
-	generate… a plurality of prior probabilities… (mental process);
-	generate a plurality of posterior probabilities… (mental process);
-	plurality of posterior probabilities are generated based on the plurality of prior probabilities… (mental process);
-	select a plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities… (mental process, evaluation, that can be performed in one’s mind);
- generating a machine-learning matrix based on the first plurality of recommended actions…iteratively adjusted until changes of the preference values are within a threshold (mental process);
-generating a second plurality of recommended actions based on the matrix (mental process).
The limitations of providing, generating, and selecting are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “cloud environment,” “a telemetry-data collector,” “machine learning” and “recommendation module” are recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “collecting…” and “displaying a page…” is merely adding insignificant extra-solution activity to the judicial exception, see MPEP §2106.05(d).II. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “cloud environment”, “machine learning”,  “a telemetry-data collector,” and “recommendation module” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The collecting and displaying step is an insignificant extra-solution activity that is a well understood, routine, and conventional function, MPEP 2106.05(d).II. There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 19 recites more specifics to the judicial exceptions identified in the rejection of claim 16. Increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 19 does not recite any other additional elements than the ones recited in claim 16 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 20 recites more specifics to the judicial exceptions identified in the rejection of claim 16. Decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 20 does not recite any other additional elements than the ones recited in claim 16 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed 01 May 2022 have been fully considered but they are not persuasive. Applicant argues: 
I.	Claim 1 does not recite mental process under analysis in step 2A Prong 1. Examiner respectfully disagrees. The cloud environment is only generally tied to the claims to implement the steps of the invention, see 2106.04(a)(2).III.C. Except for the computer elements the steps are able to be performed in the human mind or with pen and paper. The machine learning model is not recited in any detail in the claims nor are elements such as training or improvement to the computer or technology recited. 
II.	Claim 1 recites additional elements that integrate the judicial exception into a practical application under analysis in Step 2A Prong 2. Examiner respectfully disagrees. Applicant argues that the additional element of “iteratively adjusting the machine learning matrix” is a practical application, however, the claim does not require any specific machine learning nor does it make it clear that the machine learning algorithm is performing this function. The BRI includes a human changing the matrix by hand. Further explicit details on training or learning steps of the machine learning model would be helpful in overcoming the rejection. Specifics of the cloud computing environment beyond just implementing the abstract idea could also be a practical application. 

III.	Claim 1 recites additional elements that amount to significantly more than mental process under analysis Step 2B. Examiner respectfully disagrees. Applicant argues that the claim as a whole provides an improvement to the functioning of the action recommendation manager by iteratively improving the matrix with machine learning. Optimization of the performance of an abstract idea is still an abstract idea. As stated in the response to arguments for step 2A prong 2, the iterative improvement of the matrix does not require any specific machine learning or training.  Performing the abstract idea with machine learning or in a cloud environment amounts to generally linking the abstract idea to a field of use. The rejections for claims 2, 5, 6, 8-10, 13-16, 19 and 20 follow the same reasoning and the rejection are maintained.
Allowable Subject Matter
The claims as amended appear to overcome the prior art of record. The claims would be allowable if all other rejections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2198